t c memo united_states tax_court marsha m bland petitioner v commissioner of internal revenue respondent docket no filed march in connection with a corporate_reorganization and consequent termination of her employment p participated in an enhanced severance program offered to eligible employees under this program p received a lump-sum payment calculated based upon rate of pay and years_of_service in return for signing a general release of all claims against her employer an identical payment formula was applied and release document signed in the case of each participating employee p excluded this payment from income and r determined a deficiency for taxes attributable thereto p contends that the payment was received in settlement of and to compensate for emotional distress she suffered as a result of sexual harassment in the workplace and therefore is excluded from income pursuant to sec_104 i r c held the payment received by p is not excludable from income under sec_104 i r c as damages received on account of personal injuries or sickness -- - kevin burke and leonard leighton for petitioner blizabeth a owen for respondent memorandum opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure respondent also determined an accuracy-related_penalty of dollar_figure for pursuant to sec_6662 after concessions the sole issue for decision is whether a dollar_figure payment received by petitioner from her employer in connection with the termination of her employment is excluded from income under sec_104 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background marsha m bland resided in las vegas nevada at the time of filing her petition in this case prior to and during the year in issue petitioner resided in oklahoma and from date to date was employed by public service company of oklahoma psc in late or early petitioner was transferred within the psc organization from an administrative position to a field personnel position she alleges that shortly thereafter she began to experience instances of sexual discrimination and harassment petitioner characterizes her work environment as tainted by inappropriate and unprofessional negative comments by offensive and harassing jokes by disruptive behavior on the part of male workers and supervisors throwing plastic cups at petitioner during a lecture she was attempting to present and by greater restrictions on her ability to call out additional workers when needed for a job we note however that because this testimony was presented only in the form of a written stipulation as to what petitioner would say if called as a witness the court was deprived of any opportunity to assess credibility we therefore summarize petitioner’s averments without making a determination regarding their veracity but for purposes of showing her position prior to petitioner made complaints to psc’s equal employment opportunity consultant and director of human resources regarding incidents of harassment by her male coworkers she - - also sent a letter to her supervisor in response to an unfavorable performance review which included the following language your memo asks for action plans on meeting your expectations i don’t feel this is possible whatever your reasons are as you have stated your sic not sure a woman could ever do this job as well as a man x x this entire process has been an ongoing harrassment sic without constructive consequences i want to know what alternatives if any are open to me i feel that for the past twenty years that i have done a good job wherever i have worked i like my job i have now but do not feel this continued and unjustified intimidation can or should be tolerated xk kek petitioner further asserts that she told the equal employment opportunity consultant that she was going to bring a lawsuit against the company but she did not at any time file suit against psc on the basis of gender discrimination or other claims petitioner additionally suffered physical problems during the period she was employed as a field supervisor she was hospitalized three times for chest pain pneumonia and abdominal pain respectively and she experienced continuing difficulty with breathing and asthma petitioner attributes these ailments to work-related stress and maintains that the problems ceased after she left psc in as part of a corporate_reorganization in which unnecessary positions were eliminated eligible psc employees were offered an opportunity to participate in an enhanced - severance plan employees electing to so participate received a lump-sum payment representing weeks of pay per year_of_service in exchange for signing the enhanced severance plan full waiver and release of claims employees choosing not to sign the waiver received an involuntary termination benefit petitioner as an eligible_employee signed the enhanced severance plan full waiver and release of claims on date the terms of this waiver are set forth in relevant part below enhanced severance plan full waiver and release of claims in exchange for the benefits of the central and south west corporation’s enhanced severance plan i hereby waive and release any and all claims that i may have against central and south west corporation public service company of oklahoma central power light company west texas utilities company southwestern electric power company transok inc csw energy inc and csw development i or any of their respective officers owners directors employees agents insurers subsidiaries and assigns hereinafter collectively referred to as the company in any way arising out of the termination of my employment with the company this release includes without limitation any claim arising under the age discrimination in employment act of the civil rights acts of and the labor management relations act the americans with disabilities act any applicable state civil rights act any other federal or state statute or local ordinance or any common_law cause of action including without limitation claims for breach of contract wrongful discharge personal injury or any claim for attorneys’ fees i agree not to bring any lawsuit or proceeding against the company for any matter in any way arising out of the termination of my employment i understand that this release precludes me from recovering any relief as -- - a result of any charge lawsuit or proceeding brought by me or on my behalf in any way arising out of the termination of my employment no negotiations preceded petitioner’s signing of the release and she thereafter received a payment of dollar_figure from psc this amount reflected weeks of petitioner’s pay times her years_of_service for a gross sum of dollar_figure less taxes withheld psc reported the payment as form_w-2 wage and tax statement income on her federal_income_tax return petitioner excluded dollar_figure from gross_income with the discrepancy presumably resulting from a computational error because respondent’s subsequent notice_of_deficiency was based upon the dollar_figure figure the parties are referring to and treating the payment as a dollar_figure payment and we do likewise for purposes of our discussion discussion we must decide whether the dollar_figure received by petitioner in conjunction with her termination from psc is excluded from income as compensation_for injuries or sickness pursuant to sec_104 i general rules as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual see sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived compensation - for services which by regulation includes severance or termination pay is expressly encompassed within this broad definition see sec_61 sec_1_61-2 income_tax regs sec_104 in contrast provides otherwise with respect to compensation_for injuries or sickness and in pertinent part reads as follows sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 was amended by section a of the small_business job protection act of publaw_104_188 110_stat_1755 generally effective for tax years beginning after date regulations promulgated under sec_104 further define damages received whether by suit or agreement as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs --- - for purposes of applying the above statutory and regulatory text the u s supreme court in 515_us_323 established a two-pronged test for ascertaining a taxpayer’s eligibility for the sec_104 a exclusion as stated by the supreme court first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ id pincite il contentions of the parties petitioner contends that the payment she received from psc satisfies both prerequisites for excludability under sec_104 according to petitioner at the time of her termination she possessed a claim against psc under oklahoma law for the tort of intentional infliction of emotional distress thereby meeting the requirement of an underlying claim based on tort or tort type rights petitioner then maintains that because psc was aware of her complaints when the severance plan was offered and executed psc intended by that vehicle to settle her personal injury claims hence in petitioner’s view the subject funds were received on account of her personal injuries petitioner further argues that since her only complaint against --- - psc was a tort claim for personal injuries the full amount of the payment is attributable to settlement of that claim and no allocation is necessary conversely respondent asserts that the dollar_figure received by petitioner was paid neither in settlement of a tort type claim nor on account of personal injuries respondent avers that because the release by its terms waives only claims arising out of petitioner’s termination and because her tort claims arise out of incidents of alleged harassment during the course of her employment such claims did not underlie the severance agreement respondent additionally contends that the lack of negotiations the use of a general release and the calculation of payment based on salary and years_of_service establish that psc did not intend the dollar_figure to compensate petitioner for specific personal injuries lastly it is respondent’s position that even if some part of the payment were intended to settle petitioner’s personal injury claims all proceeds are nonetheless taxable due to the absence of any basis for allocation between damages for personal injuries and other nonexcludable damages we conclude for the reasons explained below that petitioner has failed to establish her entitlement to the exclusion treatment afforded by sec_104 the dollar_figure payment she received from psc is therefore subject_to taxation under the general_rule of sec_61 til application a tort or tort type rights as indicated above the first requirement for the sec_104 exclusion is that the claim underlying the funds received must be based on tort or tort type rights see commissioner v schleier supra pincite a tort is defined as a civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ 504_us_229 quoting keeton et al prosser and keeton on the law of tort sec_2 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for the settlement controls excludability see 111_tc_305 98_tc_1 88_tc_834 affd without published opinion 845_f2d_1013 3d cir state law typically determines the nature of the legal interests involved see massot v commissioner tcmemo_2000_ the claim must be bona_fide but it need not be sustainable or valid see fabry v commissioner supra pincite stocks v commissioner supra pincite metzger v commissioner supra pincite the claim additionally need not have been asserted prior to the settlement but lack of knowledge of the claim on the part of the payor may indicate a lack of intent to settle such a claim see gajda _ v commissioner tcmemo_1997_345 affd 158_f3d_802 5th cir brennan v commissioner tcmemo_1997_317 here intentional infliction of emotional distress which petitioner contends she suffered while employed by psc is recognized as a tort under oklahoma law see eddy v brown p 2d okla adopting the description of intentional infliction of emotional distress set forth in restatement tort sec_2d sec_46 this court has likewise acknowledged infliction of emotional distress as a tortlike claim for purposes of sec_104 see massot v commissioner supra gajda v commissioner supra brennan v commissioner supra we thus are willing to assume for purposes of this litigation that petitioner possessed a bona_fide tort claim against psc for emotional distress experienced as a result of gender discrimination therefore in so assuming that petitioner had a tort claim which could have provided the basis for a settlement we turn to the question of whether the payment she received was actually made to settle such claim to compensate petitioner for personal injuries suffered as a result of the alleged tort b on account of personal injuries as used in sec_104 personal injury encompasses harms both tangible and intangible both physical and nonphysical see commissioner v schleier u s pincite n united_states v burke supra pincite n fabry v commissioner supra pincite the supreme court has also noted specifically with regard to discrimination that the intangible harms of discrimination can constitute personal injury and compensation_for such harms may be excludable under sec_104 commissioner v schleier supra pincite n intangible harms recognized as within the scope of the statute include those affecting emotions reputation or character see united_states v burke supra pincite n fabry v commissioner supra pincite hence as a threshold matter we acknowledge that petitioner’s alleged injuries are personal in nature however because exclusion under sec_104 depends not only on the nature of the injuries but also on the purpose of the payment the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir in the words of this court if the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment metzger v commissioner supra pincite quoting 349_f2d_610 10th cir affg t c memo see also fabry v commissioner supra pincite determining the intent of the payor is a factual inquiry and the terms of the agreement as well as the setting in which it was reached and carried out are relevant in this endeavor see stocks v commissioner supra pincite metzger v commissioner supra pincite sherman v commissioner tcmemo_1999_202 brennan v commissioner supra here both indicate that psc did not pay dollar_figure to petitioner on account of personal injuries and in settlement of her purported tort claim as regards the agreement itself the waiver and release document signed by petitioner explicitly covers any and all claims it then sets forth a nonexclusive enumeration of claims within its reach which includes both tort and nontort causes of action the terms of the release thus indicate that the intent of psc was to settle all possible claims not exclusively to compensate petitioner for emotional distress the fact that the document is a standard general release with no specific mention of petitioner’s individual harms is also supportive of such a view furthermore as noted by respondent the release expressly waives only claims arising out of the termination of employment thereby providing some basis for an argument that psc did not intend to settle claims arising out of the course of employment such as emotional distress experienced while working however since petitioner’s termination can potentially be viewed as a culmination or outgrowth of the purported discrimination and consequent negative performance reviews we decline to base our resolution of this matter on a restrictive interpretation of the above-quoted phrase the designation of the program under which the release was signed as the enhanced severance plan is likewise indicative of intent the inference from this choice of terminology is that psc management viewed as severance_pay that which was received by petitioner in exchange for signing the waiver severance_pay in turn has been defined by this court as an allowance usually based on length of service that is payable to an employee on termination of employment webb v commissioner tcmemo_1996_50 the fact that petitioner’s payment was calculated using a formula of weeks of pay per year_of_service is thus consistent with and further evidences an intent to remit severance_pay rather than to compensate for personal injuries with respect to setting the surrounding circumstances in this case also tend to weigh against characterizing petitioner’s payment as compensation_for personal injuries and in favor of seeing the funds as severance_pay the parties engaged in no meetings or negotiations concerning petitioner’s participation in -- - the enhanced severance plan petitioner was likewise afforded no individualized treatment in terms of either the agreement signed or the payment received other employees who chose to participate in the enhanced severance plan signed identical releases and received payments computed under the same mathematical formula petitioner’s award reflects no increase in amount that could reveal an intent to recompense injuries that she alone suffered furthermore although petitioner argues that her full payment was intended to settle her personal injury claim we find that the implications of such a position render it insupportable we cannot conclude that psc gave other terminated employees severance_pay but refused such a benefit to petitioner and that she succeeded in getting anything at all only because of her harassment complaints a final indicator of psc’s intent in making the payment is the company’s own characterization of the sum psc reported as form_w-2 income and withheld taxes from the dollar_figure gross amount_paid to petitioner under the enhanced severance plan psc also labeled the dollar_figure figure as sev pay on the company’s date payroll and deduction register given these facts we find petitioner’s situation analogous to previous cases involving lump-sum payments offered upon termination in return for signing a general release and we conclude that a like result denying exclusion treatment is -- - warranted see sherman v commissioner supra brennan v commissioner tcmemo_1997_317 petitioner acknowledges on brief that this court has several times held that payments received under mass termination programs are not excluded under sections sic a she maintains however that her circumstances are distinguishable petitioner correctly observes that in a number of the mass termination and general release cases the employee had never asserted and the employer was not aware of any work-related personal injury claims see eg gajda v commissioner tcmemo_1997_345 lubart v commissioner tcmemo_1997_343 affd 154_f3d_539 5th cir sodoma v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir webb v commissioner supra she then avers that psc’s knowledge of her existing claim through her previous complaints differentiates her situation and shows that psc intended the general release to settle such claim case law however is contrary to any argument that employer awareness is sufficient to transmute a payment that otherwise bears all trappings of severance_pay into compensation_for personal injuries two recent decisions regarding payments received pursuant to a downsizing by international business machines corporation ibm illustrate this point in brennan v commissioner supra the taxpayer signed a general release of all claims and received a payment based on years_of_service and rate of pay ibm reported the payment as form_w-2 income but the taxpayer argued that the sum should be excluded from income under sec_104 see id he contended that he had a bona_fide claim for intentional infliction of emotional distress caused by his travel schedule and pressures at work see id he emphasized that prior to executing the release he had both filed internal grievances regarding his complaints and been hospitalized for a nervous breakdown see id he then asserted that in light of these previous grievances ibm accepted his participation in the severance program in lieu of litigating his claims see id we assumed in brennan v commissioner supra that the taxpayer had established an underlying tort type cause of action but found the following facts to indicate that the lump-sum payment was more akin to severance_pay than to personal injury compensation the terms of the release covered both contract and tort liability the release form was a standard document used by ibm for all employees who participated in the program and the amount of the payment was calculated on the number of years_of_service and the taxpayer’s salary lastly the court noted that because the taxpayer had not come forward with any evidence of a -- - specific amount allocable to personal injury tort damages rather than severance_pay the entire payment was presumed taxable see id in sherman v commissioner tcmemo_1999_202 the taxpayer initially refused to participate in ibm’s severance program and threatened to enjoin the downsizing terminations on the basis of age discrimination he had also previously filed unfair labor practice charges and internal complaints against supervisors see id he alleged that his treatment by ibm had resulted in physical and mental injury see id through negotiations he and ibm reached a settlement which involved a payment in excess of what would have been received under the severance program and a general release of all claims id a nonexclusive including but not limited to enumeration followed all claims and reflected among other things the particular complaints made by the taxpayer id faced with the above-described facts the court while acknowledging that it is apparent to us that ibm viewed petitioner as litigious nonetheless concluded ibm did not intend for any portion of the dollar_figure to be specifically carved out as a settlement of a tort or tort type claim on account of a personal_injury_or_sickness id in reaching this conclusion the court again gave primary emphasis to the all-encompassing nature of the release the agreement’s broad language indicates that ibm considered the dollar_figure payment as a quid pro quo for petitioner’s release of all potential claims against ibm including but not limited to tort claims ibm did not make an identifiable portion of the payment in settlement of petitioner’s personal injury claim the payment was for severance_pay as well as for petitioner’s release of potential tort and nontort claims against ibm id as in brennan v commissioner supra the court held the entire payment taxable because no basis for allocating some portion solely to personal injury damages was proven by the taxpayer or reflected by the record see id given these authorities and the evidence before us we see no grounds upon which to distinguish petitioner’s circumstances as explained above we cannot accept petitioner’s argument that the full amount of her payment was intended to compensate for personal injuries and we are satisfied that it is in the main properly characterized as taxable severance_pay therefore since the record is devoid of any information that would support allocation of a specific sum to personal injury damages the entire payment is taxable see 180_f3d_859 7th cir 35_f3d_93 2d cir sherman v commissioner supra brennan v commissioner supra - - we hold that the dollar_figure received by petitioner is not excluded from income under sec_104 and petitioner is liable for taxes thereon to reflect the foregoing decision will be entered under rule
